   Case 19-00396-SMT    Doc 25Filed 08/16/19 Entered 08/16/19 09:20:57   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 3

Signed: August 15, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    CLIFFORD J WISE,                    )     Case No. 19-00396
                                        )     (Chapter 13)
                          Debtor.       )     Not for publication in
                                        )     West’s Bankruptcy Reporter

                         MEMORANDUM DECISION AND ORDER
                    DENYING MOTION TO RECONSIDER DISMISSAL

          The debtor has filed a document (Dkt. No. 24) wherein the

    debtor asks to have his case reopened, but in reality, the debtor

    is requesting that the court reconsider the Order Dismissing Case

    (Dkt. No. 20).     The motion will be denied.

          The debtor initiated this case by filing a voluntary

    petition under chapter 13 of the Bankruptcy Code on June 18,

    2019.   The debtor did not include a certificate of credit

    counseling with the petition.       The court entered an Order to Show

    Cause Due to Failure to File Pre!petition Date Credit Counseling

    Certificate (Dkt. No. 19) on July 3, 2019, directing the debtor

    to file within seven days of the entry of that order his

    certificate of credit counseling or show cause why his case ought

    not be dismissed.      The debtor failed to respond to that order,
Case 19-00396-SMT   Doc 25   Filed 08/16/19 Entered 08/16/19 09:20:57   Desc Main
                             Document Page 2 of 3


and on July 12, 2019, the case was dismissed.

      The debtor contends in his motion to reconsider that he took

the credit counseling course on June 20, 2019, and sent a copy of

the certificate to the court and the trustee.             He attached the

certificate of credit counseling with his motion to reconsider.

The court did not receive the debtor’s certificate of credit

counseling on June 20, 2019, or anytime before the debtor’s

filing of his motion to reconsider.

      Under 11 U.S.C. § 109(h)(1), a person may not be a debtor if

that person has not received a certificate of credit counseling

within 180 days prior to the filing of a case in bankruptcy.                The

debtor obtained credit counseling on June 20, 2019, two days

after the debtor had filed the petition on June 18, 2019.                The

debtor does not assert an exception to § 109(h)(1), and therefore

has not shown a reason to reopen this case.            The debtor does not

qualify to be a debtor under § 109(h)(1) in this case now closed,

and must file a new case, if the debtor wishes to continue a case

in bankruptcy.

      The debtor’s motion is styled as a motion to reopen the

case.   Motions to reopen a case under chapter 13 of the

Bankruptcy Code require a filing fee of $235.             However, as

already indicated, the debtor is really seeking a motion to

reconsider the dismissal.        Accordingly, the debtor is not

required to pay the reopening filing fee.


                                       2
Case 19-00396-SMT                                                                                    Doc 25               Filed 08/16/19 Entered 08/16/19 09:20:57   Desc Main
                                                                                                                          Document Page 3 of 3


                              It is thus

                              ORDERED that the debtor’s motion to reconsider (Dkt. No. 24)

is DENIED.                                                              It is further

                              ORDERED that the debtor is not required to pay the fee

associated with a motion to reopen the case.

                                                                                                                                              [Signed and dated above.]

Copies to: Debtor; recipients of e-notifications of filings.




R:\Common\TeelSM\TTD\Orders\Mtn to Reconsider\Order denying Mtn to Reconsider postpetition counseling_Clifford Wise.wpd
                                                                                                                                    3
